Citation Nr: 0910371	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-44 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from February 1945 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims.  
Jurisdiction of the appellant's claims was subsequently 
transferred to the Cleveland, Ohio RO.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his December 2004 substantive appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.

The Board remanded these claims in June 2008 for additional 
evidentiary development.  Such development having been 
accomplished, the claims are returned to the Board for 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant's current bilateral hearing loss is the 
result of a disease or injury in active duty service.

2.  The preponderance of the evidence is against a finding 
that the appellant's hemorrhoids are the result of a disease 
or injury in active duty service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service and sensorineural hearing loss may not 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

2.  Hemorrhoids were not incurred in or aggravated by active 
duty service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in February 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  A 
subsequent notice letter dated in March 2006 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The VA medical examination report is in the 
file. It appears from review of the claims file that the 
appellant's service treatment records are incomplete.  In a 
case such as this, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out, 
however, the O'Hare precedent does not raise a presumption 
that the missing medical records would, if they still 
existed, necessarily support the appellant's claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
appellant in developing the claims, and to explain its 
decision when the appellant's service treatment records have 
been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In fulfilling its heightened obligation, in February 2003 VA 
requested that the appellant submit any service records that 
he possessed.  No additional service treatment records were 
submitted.  The Board further notes that in October 2008, the 
appellant indicated that he had no further evidence to submit 
in support of his claims.

In June 2008, the Board remanded the appellant's claims to 
obtain missing medical treatment records.  Treatment records 
were received from H.F.H., but it was noted that the C.C. 
where the appellant alleged he received treatment, had closed 
four years prior to the request and no records were 
available.  The Board also notes that in a statement dated in 
October 2008, the appellant indicated that he would be having 
"a hemorrhoid operation" at the U.H. in Cleveland on 
October 9, 2008.  The Board does not find that obtaining 
these treatment records would serve any relevant purpose as 
they could not establish whether the appellant suffered from 
hemorrhoids during his time in active duty service.  As such, 
not obtaining these records is not prejudicial to the 
appellant.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded VA medical examinations in April 
2003 and January 2004 to obtain opinions as to whether his 
bilateral hearing loss and hemorrhoids could be directly 
attributed to service.  Further examination or opinion is not 
needed on the claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the appellant's military service.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant alleges that he currently suffers from 
bilateral hearing loss and hemorrhoids that are the result of 
his time in active duty service.  Specifically, the appellant 
alleges that his time on a machine gun firing line every day 
training new recruits is the case of his current bilateral 
hearing loss.  He further asserts that carrying 75 pound 
boxes of ammunition from trucks to the firing line every few 
hours, on a daily basis, caused his current hemorrhoids.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

VA has specifically defined what is meant by a "disability" 
due to impaired hearing for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

In April 2003, the appellant was diagnosed with hemorrhoids.  
See VA hemorrhoids examination report, April 18, 2003.  In 
January 2004, an audiogram indicated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
85
75
LEFT
35
35
60
95
90

See VA audiological examination report, January 29, 2004.  

Thus, the Board concedes that the appellant currently suffers 
from hemorrhoids and bilateral hearing loss.  See Hickson, 
supra.


With regard to element (2) of Hickson, in-service incurrence, 
as noted above, the appellant's complete service treatment 
records were not available for review.  The only service 
treatment record available for review is the appellant's 
separation examination dated in October 1946.  The 
examination report noted the appellant's genitourinary system 
was normal, he had no ear, nose or throat abnormalities and 
he scored 15/15 on the whispered voice test.  See service 
treatment record, separation examination report, October 29, 
1946.  With regard to the hearing loss claim, affording the 
appellant the full benefit of the doubt, the Board will 
presume that he was exposed to acoustic trauma during 
service.  Unfortunately, however, there is no evidence the 
appellant was treated for hearing loss while in service or 
within one year of his discharge from service.

The first indication of any treatment for hemorrhoids is 
dated in July 1963.  At that time, the appellant was treated 
at H.F.H.  According to the available medical summary, the 
appellant had a series of examinations performed in June 
1963.  The rectal examination with proctoscope showed no 
tumors, polyps or other abnormalities.  See private treatment 
record, H.F.H., July 9, 1963.  Also of record is an annual 
proctoscopic examination report dated in May 1967.  The 
report noted no complaints referable to the rectum and 
sigmoid area.  The appellant denied rectal pain, fissures, 
melena or change in stool size or caliber.  He did report 
some discomfort from external hemorrhoids in the past.  Upon 
physical examination, moderate sized external hemorrhoids and 
several small internal hemorrhoids were noted.  The 
sigmoidoscopic examination was otherwise considered normal.  
See private medical examination, H.F.H., May 18, 1967.  There 
is no medical evidence of any treatment for hemorrhoids from 
1967 until April 2003, at which time the appellant was 
treated by VA for moderately large external hemorrhoids.  See 
VA Medical Center treatment records, colonoscopy report, 
April 22, 2003.  Medical evidence regarding the appellant's 
bilateral hearing loss claim was first indicated in May 2003.  
In support of his claim, the appellant submitted an 
uninterpreted audiogram, indicating normal hearing from 1500 
to 2000 decibels.  See private treatment record, B.A., May 
28, 2003.

The Board notes, however, that none of these medical 
treatment records provides a positive medical nexus statement 
connecting the appellant's current bilateral hearing loss and 
hemorrhoids with his time in service. 

With regard to the decades-long evidentiary gaps in this case 
between active service and the earliest hemorrhoid and 
hearing loss complaints, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claims that the appellant had injuries in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
hemorrhoid and hearing loss complaints, symptoms, or findings 
for many years between the period of active duty and the 
medical reports dated in 1963 and 2003 is itself evidence 
which tends to show that hemorrhoids and hearing loss did not 
have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).

The only evidence in support of the appellant's claims is his 
own personal statements that his current bilateral hearing 
loss and hemorrhoids are due to active duty service.  The 
Board acknowledges that the appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v Derwinski, 2 
Vet. App. 492 (1992).

The negative evidence in the appellant's claims folder 
consists of the April 2003 VA hemorrhoid examination and the 
January 2004 VA audiological examination.  The April 2003 VA 
examiner noted that the appellant suffered from chronic 
hemorrhoid problems that began after service.  The January 
2004 VA examiner diagnosed the appellant with mild sloping to 
severe sensorineural hearing loss, bilaterally.  Based on 
review of the appellant's claims file and the appellant's 
reported history, the examiner opined that the appellant's 
hearing loss was not likely incurred in service and was more 
likely the result of the appellant's post-service noise 
exposure.  See VA examination reports, April 18, 2003 and 
January 29, 2004.

The Board finds that the VA examinations have more probative 
value than the appellant's lay statements.  The examiners not 
only reviewed the appellant's medical history but provided 
rationales for their negative opinions.  There were no 
complaints of hearing loss or hemorrhoids for years between 
the appellant's discharge from service and when he first 
complained of these conditions, thus militating against a 
grant of service connection on either a direct or presumptive 
basis.

Although the Board is sympathetic to the difficulties the 
appellant must face with his hearing loss and hemorrhoids, 
and, again, does not doubt that he was exposed to excessive 
noise during service, the fact is that hearing loss and 
hemorrhoids were not shown until many decades after service.  
A medical professional has stated the hearing loss and 
hemorrhoids are not consistent with service, and the only 
opinions to the contrary are the appellant's lay statements.  
The Board has no choice in these circumstances but to deny 
the claims.  The evidence is not in equipoise since the 
negative opinions carry more weight than the lay opinions for 
the reasons detailed above.  As the preponderance of the 
evidence is against the appellant's claims, the benefit-of-
the-doubt rule does not apply, and the appellant's claims of 
entitlement to service connection for bilateral hearing loss 
and hemorrhoids must be denied.  
See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


